Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 17036287 filed on 09/29/2020.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Election/Restrictions
Applicant’s election without traverse of claims 19-38 in the reply filed on 01/19/2022 is acknowledged.
Allowable Subject Matter
Claims 20-21, 24-25 are objected (pending resolution of 112(b) issue) to as being dependent upon a rejected base claim (independent claim 19), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: The closest prior art known to the Examiner is listed on the PTO 892 forms of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tsai et al. (US 2020/0350405).

With respect to dependent claim 21, the cited prior art does not anticipate or make obvious, inter alia, the step of: “wherein the passivation layer and the first semiconductor material are a same material”.
With respect to dependent claim 24, the cited prior art does not anticipate or make obvious, inter alia, the step of: “the silicide being directly between sidewalls of the passivation layer”.
With respect to dependent claim 25, the cited prior art does not anticipate or make obvious, inter alia, the step of: “wherein the first semiconductor material is silicon and the second semiconductor material comprises germanium”.
Claims 27-33 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 27-33:  The primary reason for the allowance of the claims is the inclusion of the limitation “performing a planarization process to remove the second semiconductor material from over the substrate; performing implantation processes to form first and second doped regions within the passivation layer and the second semiconductor material”, in all of the claims in combination with the remaining features of independent claim 27.
Claims 34-38:  The primary reason for the allowance of the claims is the inclusion of the limitation “forming a first doped region having a first doping type in both the passivation layer and the semiconductor material; forming a second doped region 
Tsai et al. (US 2020/0350405) modified by Ching et al. (US 2016/0365426) teach etching a substrate (Fig. 2A, element 201) comprising a first semiconductor material to form a recess (forming a recess by etching to form doped regions is well known in the art as shown by Ching et al. in paragraph 0028), the recess defined by sidewalls and a lower surface of the substrate; forming a second semiconductor material within the recess (Fig. 2B, element 230, paragraph 0031-0032 discloses forming element 230, the broad claim language does not require 201 and 230 to comprise of different materials); forming a passivation layer (Fig. 2A, element 238) onto both the first semiconductor material and the second semiconductor material; and performing implantation processes to form first and second doped regions (Figs. 2A-2C, elements 230 & 234), the first and second doped regions having different doping types ( p and n type) and wherein bottoms of the first doped P20201596US01 App. No. 17/036,287 Page 5region and the second doped region are vertically separated from the substrate by the semiconductor material (Fig. 2C); and forming a plurality of interconnects (Fig. 3, element 337) within an inter-level dielectric (ILD) structure (Fig. 3, element 335), the plurality of interconnects being coupled to the first doped region and the second doped region.
However, Tsai et al. modified by Ching et al. do not teach or render obvious the above-quoted features recited in independent claims 27 & 34.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
            Claim 19 recites the limitation “performing a first implantation process to form a first doped region and that extends through the passivation layer and into the second semiconductor material” and “performing a second implantation process to form a second doped region that has a second doping type and that extends through the passivation layer and into the second semiconductor material”.  The metes and bounds of the claimed limitation can not be determined for the following reasons: It is unclear if “that” refers to the first/second implantation process or the first/second doped region.
           For the purpose of the examination, “that” will be interpreted as the first/second implantation process.
	Claims 20-26 are also rejected under 112(b) as they depend on base claim 19.

In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112, any subsequent rejections under 35 U.S.C. 102 and/or 103 are based on prior art that reads on the interpretation of the claim language of the instant application as best understood by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 19, 22-23, 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsai et al. (US 2020/0350405).
Regarding Independent claim 19, Tsai et al. teach a method comprising:
forming a second semiconductor material (Fig. 2D, material formed in regions 230 & 234) onto a substrate comprising a first semiconductor material (Fig. 2D, element 
forming a passivation layer (Fig. 2A, element 238, one of ordinary skill in the art would consider the protective layer 238 as a passivation layer) onto the second semiconductor material; 
performing a first implantation process (Fig. 2A, element 241) to form a first doped region (Fig. 2B, element 230 that has a first doping type (n type) and that extends through the passivation layer and into the second semiconductor material; and 
performing a second implantation process to form a second doped region (Fig. 2C, element 234, the doped region 234 would naturally be formed by an implantation process) that has a second doping type ( p type) and that extends through the passivation layer and into the second semiconductor material.
Regarding claim 22, Tsai et al. teach wherein the first semiconductor material both laterally and vertically contacts the second semiconductor material (Fig. 2C).
Regarding claim 23, Tsai et al. teach wherein the passivation layer contacts a topmost surface of the second semiconductor material (Fig. 2C).
Regarding claim 26, Tsai et al. teach wherein the first doped region and the second doped region are vertically separated from a bottom of the second semiconductor material by one or more non-zero distances (Fig. 2C).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813